COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Felton and Kelsey
Argued at Richmond, Virginia


TIMOTHY WAYNE SPROUSE
                                                              MEMORANDUM OPINION* BY
v.     Record No. 2438-03-2                                    JUDGE D. ARTHUR KELSEY
                                                                   FEBRUARY 8, 2005
COMMONWEALTH OF VIRGINIA


            FROM THE CIRCUIT COURT OF THE CITY OF CHARLOTTESVILLE
                           James E. Kulp, Judge Designate

                 James Hingeley, Public Defender, for appellant.

                 Steven A. Witmer, Assistant Attorney General (Jerry W. Kilgore,
                 Attorney General, on brief), for appellee.


       Timothy Wayne Sprouse was convicted of possession of a firearm while simultaneously

possessing cocaine in violation of Code § 18.2-308.4. Sprouse appeals, arguing only that the

handgun he possessed lacked several critical parts and relied on a piece of camouflaged cloth to

hold the slide action onto the barrel’s metal frame. The handgun had fallen into such a state of

disrepair, Sprouse contends, that it could no longer constitute a “firearm” as a matter of law. We

disagree and affirm his conviction.

       As the Virginia Supreme Court has explained, “the General Assembly intended to include

any instrument designed, made, and intended to fire or expel a projectile by means of an

explosion within the definition of a firearm.” Armstrong v. Commonwealth, 263 Va. 573, 583,

562 S.E.2d 139, 145 (2002) (addressing the definition of “firearm” under Code § 18.2-308.2);

McDaniel v. Commonwealth, 264 Va. 429, 429, 574 S.E.2d 234, 234 (2002) (applying



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Armstrong to the definition of “firearm” under Code § 18.2-308.4). The Commonwealth need

only prove that the handgun “was designed, made, and intended to expel a projectile by means of

an explosion.” Morris v. Commonwealth, 269 Va. ___, ___, 605 S.E.2d ___, ___ (2005)

(defining “firearm” under Code § 18.2-308.2). The Commonwealth need not “prove that the

handgun was operable.” Kingsbur v. Commonwealth, 267 Va. 348, 352, 593 S.E.2d 208, 210

(2004), aff’g 40 Va. App. 307, 579 S.E.2d 357 (2003).

       A weapon originally manufactured to be a firearm can later cease to be so as a result of

disfiguring alterations or some other “exceptional circumstance” which causes it to lose “its

characteristic as a firearm.” Kingsbur, 267 Va. at 351, 593 S.E.2d at 210; Armstrong, 263 Va. at

584 n.6, 562 S.E.2d at 145 n.6. Whether such a transformation has taken place, however, is a

“question of fact for the fact finder.” Kingsbur, 40 Va. App. at 310, 579 S.E.2d at 359.

       In this case, police officers used a confidential informant to purchase a “gun” from

Sprouse. A videotape captured Sprouse making the sale to the informant. After the informant

returned the weapon to the officers, they immediately recognized the “small chrome handgun” as

a “semiautomatic” containing a loaded magazine. Later examination identified the handgun as a

“Davis Industries Model P-380 caliber 380 Auto semiautomatic pistol.” A police firearms expert

test fired the handgun after replacing the missing parts. The trial court examined the handgun,

along with its camouflaged cloth, and concluded it had not been altered or disfigured in any way

sufficient to convert it into something other than a firearm.

       The evidence amply supports the rationality of the trial court’s factual findings. See

Kingsbur, 267 Va. at 351, 593 S.E.2d at 209 (affirming the finding that handgun was a firearm

even though “it could not be test fired, did not function, was missing parts, and ‘came apart’ in

Kingsbur’s hands when he first picked it up”). We thus affirm the trial court’s judgment.

                                                                                           Affirmed.

                                                -2-